
	

113 HR 4672 IH: To amend the Fair Credit Reporting Act to provide protections for active duty military consumers, and for other purposes.
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4672
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Ms. Linda T. Sánchez of California (for herself and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to provide protections for active duty military consumers,
			 and for other purposes.
	
	
		1.Notice of status as an active duty military consumerThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
			(1)in section 605, by adding at the end the following:
				
					(i)Notice of status as an active duty military consumerWith respect to an item of adverse information about a consumer, if the action or inaction that
			 gave rise to the item occurred while the consumer was an active duty
			 military consumer, the consumer may provide appropriate proof, including
			 official orders, to a consumer reporting agency that the consumer was an
			 active duty military consumer at the time such action or inaction
			 occurred, and any consumer report provided by the consumer reporting
			 agency that includes such item of information shall clearly and
			 conspicuously disclose that the consumer was an active duty military
			 consumer when the action or inaction that gave rise to the item occurred.;
			(2)in section 605A(c)—
				(A)by striking Upon and inserting the following:
					
						(1)In generalUpon;
				(B)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and moving such
			 redesignated subparagraphs 2 ems to the right; and
				(C)by adding at the end the following:
					
						(2)Negative information alertAny time a consumer reporting agency receives an item of adverse information about a consumer, if
			 the consumer has provided appropriate proof that the consumer is an active
			 duty military consumer, the consumer reporting agency shall promptly
			 notify the consumer—
							(A)that the agency has received such item of adverse information, along with a description of the
			 item; and
							(B)the method by which the consumer can dispute the validity of the item.
							(3)Contact information for active duty military consumersWith respect to any consumer that has provided appropriate proof to a consumer reporting agency
			 that the consumer is an active duty military consumer, if the consumer
			 provides the consumer reporting agency with separate contact information
			 to be used when communicating with the consumer while the consumer is an
			 active duty military consumer, the consumer reporting agency shall use
			 such contact information for all communications while the consumer is an
			 active duty military consumer.
						(4)Sense of CongressIt is the sense of Congress that any person making use of a consumer report containing an item of
			 adverse information should, if the action or inaction that gave rise to
			 the item occurred while the consumer was an active duty military consumer,
			 take such fact into account when evaluating the creditworthiness of the
			 consumer.; and
				(3)in section 611(a)(1), by adding at the end the following:
				
					(D)Notice of dispute related to active duty military consumersWith respect to any item of information described under subparagraph (A) that is under dispute, if
			 the consumer has notified the consumer reporting agency, and provided
			 appropriate proof, that the consumer was an active duty military consumer
			 at the time the action or inaction that gave rise to the disputed item
			 occurred, the consumer reporting agency shall include such fact in the
			 consumer’s file and shall indicate that fact in each consumer report that
			 includes the disputed item.
					.
			
